

116 S4544 IS: To specify the Federal share of the costs of certain duty of the National Guard in connection with the Coronavirus Disease 2019.
U.S. Senate
2020-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4544IN THE SENATE OF THE UNITED STATESSeptember 9, 2020Mr. Leahy (for himself, Mr. Schumer, Mr. Durbin, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo specify the Federal share of the costs of certain duty of the National Guard in connection with the Coronavirus Disease 2019.1.Federal share of costs of certain duty of members of the National Guard in connection with the Coronavirus Disease 2019(a)Federal shareThe Federal share of the costs of duty performed by members of the National Guard under section 502(f) of title 32, United States Code, for a mission assignment validated by the Federal Emergency Management Agency (FEMA) pursuant to a declaration specified in subsection (b) shall be 100 percent.(b)DeclarationsA declaration specified in this subsection is any declaration as follows:(1)A major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) with respect to the Coronavirus Disease 2019 (COVID–19).(2)An emergency declared by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191) with respect to the Coronavirus Disease 2019.(3)A national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019.(4)A public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to the Coronavirus Disease 2019. 